USCA4 Appeal: 20-2052      Doc: 80-1          Filed: 11/14/2022    Pg: 1 of 8




                                              UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 20-2052


        WESTFIELD INSURANCE COMPANY,

                     Plaintiff – Appellant,

              v.

        SISTERSVILLE TANK WORKS, INC.; ROBERT N. EDWARDS; E. JANE
        PRICE, INDIVIDUALLY AND AS EXECUTRIX OF THE ESTATE OF
        ROBERT G. PRICE, DECEASED; DOUGLAS L. STEELE; CAROL STEELE,

                     Defendants – Appellees,

              and

        GARY THOMAS SANDY; PEGGY P. SANDY,

                     Defendants,

              and

        REAGLE & PADDEN, INC.; DAVID C. PADDEN,

                     Third Party Defendants – Appellees.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Wheeling. John Preston Bailey, District Judge. (5:18-cv-00100-JPB-JPM)


        Argued: October 26, 2022                                    Decided: November 14, 2022


        Before AGEE and WYNN, Circuit Judges, and MOTZ, Senior Circuit Judge.
USCA4 Appeal: 20-2052      Doc: 80-1        Filed: 11/14/2022    Pg: 2 of 8




        Question of law certified to the West Virginia Supreme Court of Appeals by unpublished
        order.


        ARGUED: Brent K. Kesner, KESNER & KESNER, PLLC, Charleston, West Virginia,
        for Appellant. Ryan Paul Orth, CASEY & CHAPMAN, PLLC, Wheeling, West Virginia;
        Zachary Benjamin Pyers, REMINGER CO., L.P.A., Columbus, Ohio; David Belknap
        Lunsford, HARTLEY LAW GROUP, PLLC, Wheeling, West Virginia, for Appellees. ON
        BRIEF: Ernest G. Hentschel, II, KESNER & KESNER, PLLC, Charleston, West
        Virginia, for Appellant. Patrick S. Casey, Sandra M. Chapman, CASEY & CHAPMAN,
        PLLC, Wheeling, West Virginia, for Appellee Sistersville Tank Works, Inc. Kenton H.
        Steele, REMINGER CO., L.P.A., Columbus, Ohio, for Appellees Reagle and Padden, Inc.
        and David C. Padden.



                                                ORDER


        PER CURIAM:

              Appellant, Westfield Insurance Company, brought this action under the Declaratory

        Judgment Act, 28 U.S.C. § 2201, and W. Va. Code § 55-13-1 et seq. Westfield asked the

        district court to determine whether it owes insurance coverage under West Virginia law to

        Sistersville Tank Works (STW) for three state tort claims brought against STW. J.A. 28.

              The state tort claims at issue were brought by Robert N. Edwards, Deborah S.

        Edwards, E. Jane Price, Douglas Steele, and Carol Steele (collectively the “Claimants”).

        The Claimants allege that they developed latent illnesses as a result of exposure to

        chemicals that leaked from tanks manufactured by STW. Each of their illnesses was

        diagnosed between 2014 and 2016, but allegedly caused by hazardous chemical exposure

        dating back to the 1960s.


                                                   2
USCA4 Appeal: 20-2052       Doc: 80-1         Filed: 11/14/2022      Pg: 3 of 8




               Westfield provided some form of coverage to STW between 1985-2010. The

        federal district court ordered summary judgment in favor of STW, finding that Westfield

        owed STW coverage under the 1985-1989 policies. Westfield Ins. Co. v. Sistersville Tank

        Works, 484 F. Supp. 3d 283, 295-97 (N.D.W. Va. 2020). Because coverage existed under

        those policies, the district court held that the issue of coverage under later policies was

        moot. Id. at 297.

               Westfield challenges the district court’s ruling on appeal. Central to its contentions,

        Westfield argues that the district court applied the wrong theory to determine when

        insurance coverage was triggered under West Virginia law.            Finding no controlling

        appellate decision, constitutional provision, or statute of West Virginia resolving the

        determinative issue in this matter, we certify the following question of law to the West

        Virginia Supreme Court of Appeals pursuant to the Uniform Certification of Questions of

        Law Act, W. Va. Code § 51-1A et seq.:


               At what point in time does bodily injury occur to trigger insurance coverage

               for claims stemming from chemical exposure or other analogous harm that

               contributed to development of a latent illness?


               This Court acknowledges that the West Virginia Supreme Court of Appeals may

        reformulate this question. See W. Va. Code § 51-1A-4. In accordance with the requirement

        in W. Va. Code § 51-1A-6, we identify the names and addresses of counsel of record and

        unrepresented parties as follows: (1) Counsel of record for Appellant Westfield Insurance

        Company is Brent K. Kesner and Ernest Glen Hentschel, II, Kesner & Kesner, PLLC, 112

                                                      3
USCA4 Appeal: 20-2052        Doc: 80-1         Filed: 11/14/2022      Pg: 4 of 8




        Capitol Street, Charleston, WV 25329; (2) Counsel of record for Appellee STW is Patrick

        Shannon Casey, Sandra Marie Chapman, and Ryan Paul Orth, Casey & Chapman, PLLC,

        1140 Chapline Street, Wheeling, WV 26003; (3) Counsel of record for Appellees Reagle

        & Padden, Inc. and David C. Padden is Zachary Benjamin Pyers, Reminger Co. LPA, Suite

        800, 200 Civic Center Drive, Columbus, OH 43215; and (4) Counsel of Record for

        Appellees Robert Edwards, Jane Price, Douglas Steele, and Carol Steele is David Belknap

        Lunsford, Hartley Law Group, PLLC, 7 Pine Avenue, 2001 Main Street, Wheeling, WV

        26003.

                                                       I.


                 West Virginia law provides that a certification order must contain “the facts relevant

        to the question, showing fully the nature of the controversy out of which the question

        arose.” W. Va. Code § 51-1A-6. Accordingly, we set forth those facts below.

                 STW is currently defending itself against three West Virginia state tort claims

        alleging that negligence in manufacturing its products contributed to latent illnesses

        suffered by the Claimants. Each of the Claimants was diagnosed with their latent illness

        between 2014 and 2016. However, they each allege that decades of exposure to hazardous

        chemicals in STW-manufactured tanks caused their recently-diagnosed illnesses.

                 Westfield Insurance Company acknowledges that it insured STW under several

        policies from 1989-2010. The district court also found that it provided insurance to STW

        from 1985-1989, although Westfield contests that finding. See Westfield Ins. Co., 484 F.




                                                       4
USCA4 Appeal: 20-2052       Doc: 80-1          Filed: 11/14/2022     Pg: 5 of 8




        Supp. 3d at 295-97. It is uncontested that Westfield did not provide insurance to STW in

        2014-2016, the years that the Claimants’ illnesses were diagnosed.

               Critical to determination of the question of whether Westfield owes coverage to

        STW is when bodily injury occurs under the insurance policies so as to trigger coverage

        for a latent bodily injury or illness. The district court and the parties here acknowledge

        that this is a question of West Virginia state law that has yet to be addressed by the West

        Virginia Supreme Court of Appeals. See Westfield Ins. Co., 484 F. Supp. 3d at 295.

               At least four trigger of coverage theories can be employed to determine whether

        latent bodily injury or property damage has occurred within an insurance policy period. Id.

        at 294. These theories are “(1) exposure trigger, (2) injury-in-fact trigger, (3) manifestation

        trigger, and (4) continuous or multiple trigger.” Id. Westfield argues that the manifestation

        theory of coverage should apply, while STW argues for application of the continuous

        theory of coverage. The West Virginia Supreme Court of Appeals could apply any one of

        these theories in the context of latent illness claims.

               The district court applied a continuous coverage theory to this case, determining

        that any policy in place throughout the alleged period of harm was triggered by these

        claims. Westfield Ins. Co., 484 F. Supp. at 295. The court held that Westfield owed

        coverage to STW under the 1985-1989 policies. Id. at 296. Finding coverage under those

        policies, the court determined that evaluating coverage under the 1989-2010 policies is

        now moot. Id. at 297.




                                                       5
USCA4 Appeal: 20-2052       Doc: 80-1         Filed: 11/14/2022      Pg: 6 of 8




               Westfield challenges several aspects of the district court judgment. First, Westfield

        argues that the district court erred in applying the continuous trigger coverage theory,

        instead of the manifestation theory, to find coverage under any of these policies. Westfield

        also contends that the district court erred in failing to decide the question of coverage under

        the 1989-2010 policies and in considering the 1985-1989 policies, because they were not

        properly before the court.




                                                      II.


               Lower courts applying West Virginia law that have previously considered the first

        question—the coverage trigger question—have reached different outcomes.

               The district court relied on two West Virginia circuit court opinions to apply the

        continuous trigger theory of coverage. See U.S. Silica Co. v. Ace Fire Underwriters Ins.

        Co., 2012 LEXIS 4449 (W. Va. Cir. Nov. 27, 2017); Wheeling Pittsburgh Corp. v. Am.

        Ins. Co., Civil Action No. 93-C-340, 2003 WL 23652106 (W. Va. Cir. Oct. 18, 2013).

               Federal district courts in West Virginia, however, have concluded that West

        Virginia law calls for application of the manifestation theory in similar contexts. See State

        Auto Prop. & Cas. Ins. Co. v. H. E. Neumann Co., 2016 WL 5380925 (S.D.W. Va. Sept.

        23, 2016); Westfield Ins. Co. v. Mitchell, 22 F. Supp. 3d 619 (S.D.W. Va. 2014).




                                                      6
USCA4 Appeal: 20-2052      Doc: 80-1          Filed: 11/14/2022      Pg: 7 of 8




                                                     III.


               Several factors counsel in favor of certification in this case. There is no controlling

        West Virginia precedent guiding the choice of trigger of coverage theory. Due to the long

        history of West Virginia housing a substantial chemical industry, this question is likely to

        be a matter of exceptional importance for the State.

               The answer to this question may be determinative of coverage in this case. If the

        West Virginia Supreme Court of Appeals holds that the manifestation theory of coverage

        is applicable, then there will likely be no coverage under any of Westfield’s policies. If,

        on the other hand, the West Virginia Supreme Court of Appeals finds the continuous

        coverage theory or some other theory applies, this court may need to determine whether

        the district court otherwise erred in finding coverage under the 1985-1989 policies and

        whether the district court properly determined that coverage under the 1989-2010 policies

        was moot.




                                                     IV.


               Accordingly, pursuant to the privilege made available by W. Va. Code § 51-1A-3,

        we respectfully hereby ORDER: (1) that the question stated above be certified to the West

        Virginia Supreme Court of Appeals for answer; (2) that the Clerk of this Court forward to

        the West Virginia Supreme Court of Appeals, under the official seal of this Court, a copy

        of this Order of Certification, together with the original or copies of the record before this


                                                      7
USCA4 Appeal: 20-2052     Doc: 80-1         Filed: 11/14/2022     Pg: 8 of 8




        Court to the extent requested by the West Virginia Supreme Court of Appeals; and (3) that

        the Clerk of this Court fulfill any request for all or part of the record simply upon

        notification from the Clerk of the West Virginia Supreme Court of Appeals.


                                                                          QUESTION CERTIFIED


                                                 FOR THE COURT


                                                 /s/ Patricia D. Connor
                                                          Clerk




                                                   8